                     UNITED STATES DISTRICT COURT
                             DISTRICT OF HAWAI‘I



ROBERT M. LAUBE,                           Case No. 19-cv-00423-DKW-RT

             Plaintiff,                    ORDER DENYING WITHOUT
                                           PREJUDICE APPLICATION TO
                                           PROCEED WITHOUT
       v.                                  PREPAYMENT OF FEES OR
                                           COSTS.
THE QUEEN’S MEDICAL CENTER,

             Defendant.




      On August 6, 2019, Plaintiff Robert M. Laube, proceeding pro se, filed an

employment discrimination complaint against The Queen’s Medical Center. Dkt.

No. 1. Laube also filed an application to proceed in forma pauperis (“IFP

Application”). Dkt. No. 2.

      “[A] plaintiff seeking IFP status must allege poverty with some particularity,

definiteness and certainty.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th

Cir. 2015). Here, Laube has failed to do so. In his IFP Application, Laube

states that he has gross monthly pay or wages of $1,661. He then identifies

monthly expenses approximately equivalent to this gross monthly pay. However,
Laube also states that he has $4,000 in a checking or savings account. Based on

this information, Laube does not appear to qualify for IFP status.

      Nevertheless, Laube does not state the name and address of his employer

from which he receives the gross pay of $1,661. Laube also does not state

whether he expects to continue to receive this pay now that he has been terminated

by his previous employer— and Defendant in this case— The Queen’s Medical

Center. As a result, it is unclear whether Laube has both savings and income at

his disposal, or if instead he is living from his savings after his termination. As

such, the Court cannot meaningfully assess Laube’s allegation of poverty and,

thus, the IFP Application (Dkt. No. 2) is DENIED without prejudice.

      To the extent Laube elects to continue with this action, he may file a new

application to proceed in forma pauperis no later than September 12, 2019.

Should he file a new IFP Application, Laube should only include as “gross pay or

wages” money he currently receives from an employer. If Laube no longer

receives pay or wages from an employer, he should not include any amount on the

application. If he does expect to continue to receive gross pay, he must state the

regularity with which he receives that pay (for example, weekly or monthly) and

the name and address of his employer.




                                           2
      Put simply, to the extent Laube files a new IFP Application, the application

must be completed in full. The failure to file a complete application to proceed in

forma pauperis or pay the civil filing fee in full before the deadline of

September 12, 2019, will result in the dismissal of this action without further

consideration of the merits of the complaint.

      The Clerk of Court is DIRECTED to mail Laube a blank Application to

Proceed In District Court Without Prepaying Fees or Costs (AO 240) so that he

may comply with the directions in this Order.

      IT IS SO ORDERED.

      Dated: August 28, 2019 at Honolulu, Hawai‘i.




Robert M. Laube v. The Queen's Medical Center; Civil No. 19-00423 DKW-RT;
ORDER DENYING WITHOUT PREJUDICE APPLICATION TO
PROCEED WITHOUT PREPAYMENT OF FEES OR COSTS




                                          3
